Citation Nr: 1600731	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-17 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right foot disorder to include numbness and sensory impairment.  

4.  Entitlement to service connection for a right foot disorder to include numbness and sensory impairment.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1974 to June 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus, bilateral hearing loss, and a bilateral foot disorder to include numbness.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for bilateral hearing loss disability, a right foot disorder to include numbness and sensory impairment, and a left foot disorder to include numbness and sensory impairment are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Tinnitus originated during active service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested constant buzzing/ ringing in his ears during active service due to his in-service noise exposure.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The service treatment records do reflect threshold shifts in the Veteran's auditory acuity at 500, 1000, 2000, and 3000 Hertz in the right ear and 1000 and 3000 Hertz in the left ear between his physical examination for service entrance and his physical examination for service separation.  The report of his May 1974 physical examination for service entrance states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
-
0
LEFT
15
0
15
-
15

The report of his February 1978 physical examination for service entrance states that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
0
LEFT
10
10
15
5
5

The Veteran's service personnel records reflect that he served in the Army as an infantryman and qualified for the Sharpshooter's Badge.  Therefore, his in-service gunfire-related noise exposure is conceded.  

At the February 2012 VA audiological examination, the Veteran complained of recurrent tinnitus.  He stated that he was "not aware of any particular date or circumstance of onset" of his tinnitus.  The Veteran was reported to have in-service noise exposure associated with "small arms fire, artillery, live fire ranges, [and] aircraft."  He was diagnosed with tinnitus.  The examiner concluded that "tinnitus is less likely than not (less than 50/50 probability) caused by or as a result of military noise exposure" "because Veteran's reported tinnitus appears to have begun sometime after military service and it would not be considered delayed onset secondary to noise exposure because his thresholds did not shift during service and his hearing remains within normal limits by VA standards at the present time."  As noted above, the service treatment records reflect that the Veteran's auditory thresholds did shift during active service.  Given the examiner's erroneous statement as to the absence of in-service threshold shifts, the Board finds that the February 2012 VA audiological examination report is of little probative value.  

A July 2012 written statement from the accredited representative advances that "the Veteran firmly believes that his tinnitus started while in the service and only became worse after service."  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant noise exposure while performing his military duties.  He reported the onset of tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his in-service noise exposure.  The Veteran's accredited representative advances that the Veteran exhibited threshold shifts in his auditory acuity during active service.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  The threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The service treatment records do not indicate that the Veteran was diagnosed with bilateral hearing loss during active service.  The service documentation does reflect threshold shifts in the Veteran's auditory acuity between his physical examination for service entrance and his physical examination for service separation at 500, 1000, 2000, and 3000 Hertz in the right ear and 1000 and 3000 Hertz in the left ear.  The report of his May 1974 physical examination for service entrance states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
-
0
LEFT
15
0
15
-
15

The report of his May 1974 physical examination for service entrance states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
0
LEFT
10
10
15
5
5

The report of the February 2, 2012, VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
20
20
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The Veteran was found to have "normal hearing by VA standards," bilaterally.  The examiner commented that the Veteran's "thresholds did not shift during service and his hearing remains within normal limits by VA standards at the present time."  

A private February 17, 2012, audiological evaluation reports that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
10
15
30
35
35

Such findings constitute left ear hearing loss for VA purposes under the provisions of 38 C.F.R. § 3.385.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the February 2012 VA audiological evaluation erroneously concluded that the Veteran did not exhibit in-service threshold shifts and had bilateral normal hearing for VA purposes and the February 2012 private audiometric findings reflect left ear hearing loss for VA purposes, the Board finds that further VA audiological examination is necessary in order to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Right Foot and Left Foot Disorders

The Veteran contends that service connection for right foot and left foot neurological disorders is warranted as he manifested the claimed disabilities during active service secondary to treatment of his service-connected right lower extremity and left lower extremity varicose veins.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right lower extremity greater and lesser saphenous system varicose veins, left lower extremity greater and lesser saphenous system varicose veins, right knee chondromalacia patella with osteoarthritis, and post-traumatic right shoulder acromioclavicular joint arthropathy.  

The Veteran's service treatment records convey that he was treated for right foot and left foot numbness and impaired sensation.  Clinical documentation dated in November 1974 states that the Veteran complained of numbness of the toes of both feet of four weeks' duration; impaired sensation in both feet; and reduced flexibility of the left toes.  Impressions of "?sensory deficit lateral toes esp[ecially left] ?etiol[ogy]" and "?mild varicosities" were advanced.  A December 1974 neurological evaluation states that the Veteran complained of intermittent left fourth and fifth toe numbness since October 1974.  An impression of "observation because of paresthesia in the left foot - no indication of disease of the nervous system" was advanced.  

The report of a January 2012 VA peripheral nerve examination states that the Veteran complained of occasional numbness of the dorsal aspects of both feet.  He believed that his foot numbness was related to his service-connected varicose veins.  The Veteran was diagnosed with "unspecified idiopathic peripheral neuropathy left foot."  The examiner concluded that "it is less likely as not that the Veteran's paresthesias left foot fourth and fifth digit regions noted in the military service is related to his present complaints bilateral dorsal foot paresthesias."  The VA physician commented that: "[t]here was no definitive diagnosis for paresthesias left foot fourth and fifth digits in the military service by neurology and his separation physical 13 May 1978 was unremarkable and negative for any neurological complaints or problems;"  "[t]here is no definitive diagnosis made for his complaints of paresthesias bilateral dorsum foot as [t]he examination was non-definitive and there has been no definitive testing done to further evaluate his complaints;" and "[a]t this time, there is no definitive pathological diagnosis for his complaints numbness bilateral dorsum foot such that no opinion is indicated."  The examiner did not address the relationship, if any, between the Veteran's bilateral foot numbness and his service-connected bilateral lower extremity varicose veins.  Further, the Board is unclear as to whether the examiner concluded that further "definitive testing" was required to adequately assess the Veteran's foot symptomatology.  

Given the ambiguity of the January 2012 VA peripheral nerves examination report and as the examiner failed to address the relationship, if any, between the Veteran's foot disorders and his varicose veins and other service-connected disabilities, the Board finds that further VA neurological evaluation is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all of his claimed recurrent bilateral hearing loss, right foot, and left foot disabilities after March 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2012.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and etiology of his hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.  The examiner should specifically address the Veteran's in-service threshold shifts.  

The Veteran's in-service noise exposure is to be conceded.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA neurological examination in order to assist in determining the nature and etiology of his claimed recurrent right foot and left foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent right foot disorder and/or left foot disorder is diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified foot disorder had its onset during active service; is etiologically related to the Veteran's documented in-service right foot and left foot numbness and sensory impairment; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his varicose veins and other service-connected disabilities.  

Service connection is currently in effect for right lower extremity greater and lesser saphenous system varicose veins, left lower extremity greater and lesser saphenous system varicose veins, right knee chondromalacia patella with osteoarthritis, and post-traumatic right shoulder acromioclavicular joint arthropathy.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues of service connection for bilateral hearing loss, a right foot disorder to include numbness and sensory impairment; and a left foot disorder to include numbness and sensory impairment.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


